DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/14/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of a “bottom insulation layer between the layer of the first silicon-containing material and a bottom layer of the alternating layers of the second silicon-containing material and the third silicon-containing material” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings of the instant specification, in particular figs. 6D-6H, show removing first silicon-containing material 611 to form recess/gap 616 between substrate 601 and alternating layer stack 612/613, forming insulation material 640 in the recess, and removing portions of 640 to form bottom insulation layer 642.  As such, bottom insulation layer 642 is formed between substrate 601 and a bottom layer of the alternating layers 612/613, rather than between the layer of first silicon-containing material 611 and a bottom layer of alternating layers 612/613 as recited in claim 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
a bottom insulation layer between the layer of the first silicon-containing material and a bottom layer of the alternating layers of the second silicon-containing material and the third silicon-containing material, as recited in claim 7.

Although ¶ 0008 discloses “etching the insulation material to form a bottom insulation layer between the layer of the first silicon-containing material and a bottom layer of the alternating layers of the second silicon-containing material and the third silicon-containing material”, none of the methods are described in a way that provides that structural relationship.
For the purposes of examination, the Examiner has interpreted claim 7 to mean:

7. (Original) The method of claim 5, further comprising: 
etching the insulation material to form a bottom insulation layer between the substrate and a bottom layer of the alternating layers of the second silicon-containing material and the third silicon-containing material, wherein the bottom insulation layer has a width no greater than a width of the bottom layer of the alternating layers.

Claims 8-9 depend on claim 7, and are also rejected under 35 USC § 112 for depending on a rejected claim.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (PG Pub. No. US 2020/0083219 A1) in view of Mosden et al. (PG Pub. No. US 2018/0315665 A1).
Regarding claim 1, Kang teaches a method of forming a semiconductor structure, the method comprising:
contacting a semiconductor substrate with etchant (¶¶ 0092-0093, 0122 & fig. 31A: substrate exposed to isotropic etch), wherein the semiconductor substrate is housed in a processing region of a processing chamber (the isotropic etch of Kang implicitly requires either a wet or dry processing chamber), wherein the semiconductor substrate includes a layer of a first silicon-containing material having a first germanium content (¶¶ 0082-0083: 104B, comprising sacrificial SiGe with a Ge content different than 104) formed over the semiconductor substrate (fig. 11: 104B formed over substrate portion 102), wherein the semiconductor substrate further includes alternating layers of a 
laterally recessing the layers of the third silicon-containing material (¶ 0092 & figs. 18, 31B: lateral recesses 104D formed in layers 104), wherein the layers of the third silicon-containing material are selectively recessed relative to the layer of the first silicon-containing material and relative to the layers of the second silicon-containing material (¶ 0124 & fig. 31B: 104 recessed selective to 104B and NS); 
depositing a spacer material (¶ 0041: 120) adjacent to the layers of the third silicon-containing material (fig. 31B: 120 deposited in recesses 104D, adjacent to 104), wherein the spacer material is selectively deposited adjacent to the layers of the third silicon-containing material relative to exposed regions of the layer of the first silicon-containing material and relative to exposed regions of the layers of the second silicon-containing material (¶ 0094 & figs. 19, 31B: 120 deposited in recesses 104D selective to exposed surfaces of N1-N4 and 104B); and 
etching the layer of the first silicon-containing material (¶ 0125), wherein the layer of the first silicon-containing material is selectively etched relative to the layers of the second silicon-containing material and the spacer material (¶¶ 0083, 0127 & figs. 31C-31D: 104B has a different etch selectivity than 104 and removed selective to NS and 120 to form space between nanosheet N1 and substrate portion FA).
Kang further teaches laterally recessing the layers of the third silicon-containing material includes a selective isotropic etch process (¶ 0092).

contacting the semiconductor substrate with effluents of the plasma, and 
wherein the spacer material is selectively deposited adjacent to the layers of the third silicon-containing material relative to exposed regions of the layer of the first silicon-containing material and relative to exposed regions of the layers of the second silicon-containing material.
Mosden teaches forming a liner (¶ 0026: 620, corresponding to spacer 120 of Kang) by exposing alternating layers of semiconductor material (¶ 0026 & fig. 6A: stack of alternating Si and SiGe layers 601-604, corresponding to 104B/NSS/104 of Kang) to effluents of a plasma of a fluorine-containing precursor formed in a remote plasma source (¶ 0027: selective etching of SiGe layers performed with plasma-assisted fluorine-containing gas utilizing a remote plasma source).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kang with the remote plasma of Mosden, as a means to optimize the etch selectivity between SiGe and silicon, minimizing erosion/removal of the NSS channel layers while forming recesses 104D.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 4, Kang in view of Mosden teaches the method of claim 1, wherein etching the layer of the first silicon-containing material completely removes the layer of the first silicon-containing material between the semiconductor substrate and the alternating layers of the second silicon-containing material and the third silicon-containing material (Kang, ¶ 0127 & fig. 31D: 104B completely removed between 102 and N1-N4/104 to form non-illustrated insulation space).

Regarding claim 5, Kang in view of Mosden teaches the method of claim 1, further comprising: depositing an insulation material (Kang, ¶ 0023: 114) between the semiconductor substrate and the alternating layers of the second silicon-containing material and the third silicon-containing material (Kang, fig. 14A: 114 formed between at least laterally adjacent portions of 102 and NSS/104).

Regarding claim 6, Kang in view of Mosden teaches the method of claim 5, wherein the insulation material comprises an oxide material (Kang, ¶ 0023: 114 comprises oxide).

Regarding claim 10, Kang in view of Mosden teaches the method of claim 1, wherein the method is performed without conducting an ion implantation operation (Kang is silent to any of the etching and deposition steps including ion implantation).

Regarding claim 11, Kang in view of Mosden teaches the method of claim 1, wherein the first silicon-containing material comprises silicon germanium (Kang, ¶ 0083: layers 104, including 104B, formed of SiGe), wherein the second silicon-containing material comprises silicon (Kang, ¶ 0083: layers NS formed of Si), and wherein the third silicon-containing material comprises silicon germanium (Kang, ¶ 0083: layers 104 formed of SiGe).

Regarding claim 12, Kang in view of Mosden teaches the method of claim 1, further comprising: 
removing the layers of the third silicon-containing material (Kang, ¶ 0127: plurality of sacrificial semiconductor layers 104 removed); and 
forming layers of a metal material (Kang, ¶¶ 0031-0032: gate 160M, comprising metal), wherein the layers of the metal material and the layers of the second silicon-containing material are arranged in an alternating manner (fig. 31D: portions of 160M alternate with layers N1-N4).
 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Mosden as applied to claim 1 above, and further in view of Koval (PG Pub. No. US 2015/0364483 A1).
Regarding claim 2, Kang in view of Mosden teaches the method of claim 1, comprising first germanium content of a first semiconductor layer (Kang, 104B), and second germanium content of a third semiconductor layer (Kang, 104), wherein a Ge content ratio of the first semiconductor layer is different from a Ge content of the third semiconductor layers (¶ 0083: Ge content of 104B closest to the substrate 102 different from those of the other layers 104).  Kang in view of Mosden further teaches at least one embodiment including recessing the third semiconductor layers selective to the first semiconductor layer (fig. 31B: 104 recessed relative to 104B to form 120).
Kang in view of Mosden is silent to wherein the first germanium content is less than the second germanium content, or a ratio of the second germanium content to the first germanium content ranges between about 1:1 and about 100:1.
Koval teaches the etch rate of Ge-containing layers is proportional to the concentration of germanium (¶ 0037: concentration of germanium in conductive materials 214 is less than the concentration of germanium in conductive material 212, so that conductive material 212 might have a higher etch rate than conductive materials 214).

Furthermore, it would have been obvious to modify the Ge content to arrive at the claimed range of “a ratio of the second germanium content to the first germanium content ranges between about 1:1 and about 100:1”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of Ge content and etch selectivity are disclosed in Kang and Kovel.  In the instant case any Ge content ratio above 1:1 would result in a faster etch of 104 relative to 104B of Kang, facilitating the formation of recesses 104D.  Increasing the Ge content ratio would minimize undesired erosion of 104B while forming recesses 104D.

Claims 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Mosden as applied to claim 1 above, and further in view of Loubet et al. (US 2020/0303500 A1).
Regarding claim 7, Kang in view of Mosden teaches the method of claim 5, comprising an insulation material (Kang, 114).
Kang in view of Mosden does not teach the method further comprising: 
etching the insulation material to form a bottom insulation layer between the layer of the first silicon-containing material and a bottom layer of the alternating layers of the second silicon-containing material and the third silicon-containing material, wherein the bottom insulation layer has a width no greater than a width of the bottom layer of the alternating layers.
Loubet teaches a method of forming a semiconductor device (200), the method including forming an insulating layer (¶ 0042 & figs. 10-11: 1020/1020B, similar to 114 of Kang) between a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kang in view of Mosden with the bottom insulation layer of Loubet, as a means to avoid contact between source/drain structures and the substrate, preventing source/drain-to-substrate leakage in a FET device (Loubet, ¶ 0026).
 
Regarding claim 8, Kang in view of Mosden and Loubet teaches the method of claim 7, comprising a bottom insulation layer (Loubet, 1020B).
Kang in view of Mosden and Loubet as applied to claim 7 above is silent to wherein the bottom insulation layer has a width-to-thickness aspect ratio ranging between about 2:1 and 20:1.
However, Kang in view of Mosden and Loubet does teach the bottom insulation layer is coplanar with a top surface of sacrificial bottom region 912 and sufficient to expose nanosheet stacks 702A (Loubet, ¶¶ 0043-0044 & fig. 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the width-to-thickness aspect ratio of the bottom insulation layer of Kang in view of Mosden 
Furthermore, it would have been obvious to arrive at the claimed range of “between about 2:1 and 20:1” as a matter of routine optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 
Regarding claim 14, Kang in view of Mosden teaches the method of claim 1, wherein the semiconductor substrate further comprises a plurality of gate formation structures (Kang, ¶ 0088: DGS) each having an exposed cap material (¶ 0088: D116) and an exposed dielectric material (Kang, ¶ 0089: 118), wherein: 
the layers of the third silicon-containing material are selectively recessed relative to the exposed cap material and the exposed dielectric material (Kang, fig. 31B: 104 selectively recessed relative to D116 and 118); 
the spacer material is selectively deposited relative to the exposed cap material and the exposed dielectric material (Kang, fig. 31B: 120 deposited in recess 104D selective to D116 and 118); and 
the layer of the first silicon-containing material is selectively etched relative to the exposed dielectric material (Kang, ¶ 0127: 104B selectively removed relative to 118).
Kang in view of Mosden does not teach etching the layer of the first silicon-containing material selective to the exposed cap material.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first silicon-containing material etching of Kang in view of Mosden with the selectivity of Loubet, as a means to provide an insulating layer to avoid contact between source/drain structures and the substrate.  Such a configuration would prevent source/drain-to-substrate leakage in a FET device (Loubet, ¶ 0026), improving the device electrical characteristics.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Mosden as applied to claim 12 above, and further in view of Balakrishnan et al. (PG Pub. No. US 2017/0104060 A1).
Regarding claim 13, Kang in view of Mosden teaches the method of claim 12, wherein the layers of the second silicon-containing material are developed into a plurality of channels (Kang, ¶ 0029: N1-N4 include channel regions), and wherein the layers of the metal material are developed into a plurality of gates configured to control the plurality of channels (Kang: gate 160 surrounds channels N1-N4 to form field effect transistors.  In such a transistor, gate 160 controls current flow in channels N1-N4 between source/drain features 730).  Kang in view of Mosden further teaches the shapes of the nanosheets are not limited to rectangles (Kang, ¶ 0026).
Kang in view of Mosden is silent to the channels comprising nanowires.
Balakrishnan teaches a semiconductor device (fig. 9 among others) including channel regions (¶ 0041: NW channels 36A and/or 36B, corresponding to N1-N4 of Kang), the channels comprising shapes such as nanosheets and nanowires (¶ 0042: 36A and/or 36B include both nanowire and nanosheet shapes).

 Furthermore, arriving at the limitation of a “plurality of nanowire channels” would have involved a mere change in the shape of a component.  Absent persuasive evidence that the particular configuration of the claimed ring flow extender is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

	 
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Kang in view of Mosden teaches a method comprising: depositing a source or drain material (Kang, ¶ 0070: 730) over the semiconductor substrate (fig. 31D: 730 deposited over 102), wherein the source or drain material is adjacent to the bottom insulation layer and the alternating layers of the second silicon-containing material the third silicon-containing material (fig. 31C: 730 adjacent to 754A and alternating layers of N1-N4 and 104).
However, Kang as modified Mosden does not teach depositing the source or drain material over exposed portions of the semiconductor substrate, as required by claim 9.

Conclusion
:
Xie et al. (Patent No. US 10,665,669 B1) teaches 192 deposited in recess 284 between substrate 150 and alternating layers 210/264 (fig. 22).
Xie et al. (Patent No. US 9,984,936 B1) teaches removing first sacrificial semiconductor material 104 relative to second semiconductor material 106 and third sacrificial semiconductor material 108 to form recess 126A, and filling the recess with insulating material 128 (fig. 14 among others).
Guillorn et al. (PG Pub. No. US 2019/0393304 A1) teaches 104 has different Ge content than sacrificial layers 110/114/etc., and oxide 160 formed between substrate 102 and 110/112/114 stacks.
Cheng et al. (PG Pub. No. US 2017/0263705 A1) teaches removing doped semiconductor layer 105 to form gap 140 between substrate 102 and alternating layer stack 125 (fig. 7), and forming dielectric layer 145 in the gap (fig. 9).
Chao et al. (PG Pub. No. US 2019/0109040 A1) teaches removing SiGe layer 504 to form gap 702 between substrate 502 and alternating layer stack 500 (fig. 7), and filling the gap with insulting material 801 (fig. 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894